Title: To George Washington from Arthur Lee, 13 May 1787
From: Lee, Arthur
To: Washington, George



Dear Sir
Newyork May 13th 1787

I have receivd private information, that it is the intention of the meeting of the Cincinnati to re-elect you as their President, notwithstanding your letter. They think you are so plegd to them, by some of your letters that you cannot refuse the Presidency.
The expected removal of Congress to Philadelphia, has again faild by one vote. I am inclind to think, that the more this step is considerd, the fewer Advocates it will find. The commercial Cities of our State, are struggling against the vast superiority which Philadelphia acquird during the war. So great an addition of money & influence, as the residence of Congress woud give, to the Merchants of that place; woud I apprehend give them a decided controul over our Commerce, if not an entire monopoly. Our native Merchants woud not be able to stand against their factors & all the profits of our trade woud center in Philadelphia. The british Packet brings no news of consequence. The impeachment of Governor Hastings is determind by a great majority in the Commons. The national justice of that kingdom is much interested in arresting the progress of that excessive cruelty & injustice, which have been practisd in India, in order to extort immense wealth from its wretched Natives. I hope, Sir, that your rheumatic pains are entirely removd, tho the weather, as we have it here, is more calculated to give than to releive such maladies.

Be pleasd to make my most respectful Compliments acceptable to your Lady. I have the honor to be with very great respect & esteem, dear Sir, Yr most obedt Servt

Arthur Lee

